Whitaker, Judge,
dissenting:
I dissent for the reasons stated in my dissenting opinion in Crain and Wilson v. United States, No. 45300, this day decided (ante, p. 443), reading as follows:
*470“I am unable to agree with the majority. I think the demurrer should be overruled.
“The purpose of the Bankhead Cotton Control Act was to restrict the production of cotton, not to raise revenue; but it sought to accomplish this purpose through the exercise of the taxing power. In order to restrict the production of cotton, it levied a prohibitive tax on cotton produced in excess of the farmer’s quota.
“It made provision for satisfying this tax in two ways: (1) by payment of it in money; or (2) by payment of it in tax-exemption certificates, which could be purchased from a farmer who had not raised his quota, either directly or through the pool; but, whether the tax was satisfied in money or in certificates, it was liability for a tax that was discharged. Whatever it cost a taxpayer to discharge his liability for the tax, I think he is entitled to recover.
“It makes no difference that the defendant received no pecuniary benefit from the transaction. It was not looking for pecuniary benefit. It was seeking the restriction of the production of cotton. This result was accomplished. To accomplish it cost the plaintiffs the sum for which they sue. It was a sum exacted from them under the taxing power of the defendant. As Justice Sutherland said in United States v. Updike, 281 U. S. 489, 494, ‘Certainly it would be hard to convince such a person that he had not paid a tax.’ See also Stahmann v. Vidal, 805 U. S. 61.
“If the allegation in the petition that the Act was., unconstitutional is true, I think it states a good cause of action and that the demurrer should be overruled.
“I have no doubt that it was unconstitutional under the authority of the Butler1 case. Both the Bankhead Act and the first Agricultural Adjustment Act contained exactly the same vices denounced by the Supreme Court in that case.
“The Fifth Circuit Court of Appeals held the Act unconstitutional in United States v. Moor, 93 F. (2d) 422, as did also the Court of Appeals for the District of Columbia in Thompson v. Deal, 92 F. (2d) 478. In Stahmann v. Vidal, supra, the Supreme Court assumed, but did not decide, it to be unconstitutional.
“The taxes having been exacted under an unconstitutional statute, I think the plaintiffs are entitled to recover if the allegations of their petition are proven.
“Wherefore, I think the demurrer should be overruled.”

 United States v. Butler, 297 U. S. 1.